Citation Nr: 0818801	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-31 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a December 1966 RO decision denying the veteran's 
claim of entitlement to service connection for loss of 
hearing in the right ear should be revised or reversed due to 
clear and unmistakable error.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.C.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2008; a transcript 
is of record. 
 

FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hearing loss in the right ear in 
December 1966 and the veteran did not appeal that decision.

2.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

3.  Evidence submitted subsequent to the December 1966 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim for service connection for hearing loss and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  		


4.  The competent medical and lay evidence relate the 
veteran's right ear hearing loss to his active duty service.  

5.  The veteran's lay statements regarding the onset of his 
right ear hearing loss are credible.


CONCLUSIONS OF LAW

1.  The December 1966 RO rating decision is final.  38 
U.S.C.A § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.110, 19.112, 
19.153 (1966).   

2.  The December 1966 rating decision that denied entitlement 
to service connection for hearing loss did not contain clear 
and unmistakable error.  38 U.S.C.A. 7105 (West 2002); C.F.R. 
§ 3.105(a) (2007).

3.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for 
hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2007).   

4.  Hearing loss in the right ear was incurred in active 
service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  

Initially, the Board notes that the duty-to-assist provisions 
of the VCAA are not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  The Board thus finds that further 
development of the record with respect to the claim alleging 
clear and unmistakable error in a previous RO decision is not 
necessary.

As for the claim to reopen the previously disallowed claim of 
entitlement to service connection for loss of hearing in the 
right ear, for reasons explained more fully below, the Board 
is reopening and granting this claim.  Further discussion of 
the VCAA with respect to this issue is unnecessary at this 
time.  

Legal Criteria and Analysis

In December 1966, the RO denied a claim of entitlement to 
service connection for hearing loss in the right ear.  The 
veteran did not appeal that decision within the applicable 
time period and that decision became final.  38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. §§ 19.118, 19.153 (1966).  
Although it does not appear that the veteran was provided 
notice of his appellate rights at that time, VA regulations 
in effect at that time provided that failure to provide such 
notice had no affect on the requirement that the veteran 
initiate an appeal within the applicable time limit.  
38 C.F.R. § 19.110 (1966).

A rating action which is final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2007).  When the evidence establishes 
such error, the prior decision will be reversed or amended.  
Id.  The veteran is now seeking revision of the December 1966 
decision on the basis that the RO had committed clear and 
unmistakable error because his service medical records at 
that time showed he suffered from hearing loss prior to his 
discharge from active duty (see veteran's statement dated in 
July 2005).

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  See also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

Here, the evidence does not show the RO committed clear and 
unmistakable error in denying the veteran's hearing loss 
claim in December 1966.  At that time, there was no objective 
evidence the disability existed.  The veteran's service 
medical records included a report of medical history prepared 
upon the veteran's discharge, dated in July 1963, in which 
the veteran reported deafness in his right ear.  The 
discharge examination, however, included an audiogram showing 
the veteran's hearing to be within normal limits.  The claims 
file also shows that the veteran was notified in November 
1966 that he needed to report to the Houston VAMC for a 
medical examination.  The veteran, however, failed to report 
to that examination.  Based on the veteran's failure to 
report, as the December 1966 notice to the veteran shows, the 
RO denied the veteran's claim.  The RO's decision to deny the 
claim when there was no objective evidence of a disability is 
completely reasonable and was not erroneous.  The veteran has 
not alleged any specific error satisfying the criteria for 
clear and unmistakable error.



New and Material Evidence

Subsequent to the December 1966 denial, the veteran filed 
multiple claims for service connection for right ear hearing 
loss.  The RO declined to reopen his claim on each of those 
occasions.  The most recent denial was in December 1995. The 
veteran was provided notice of his appellate rights at that 
time, but the veteran did not appeal this decision.  

In July 2005, the veteran submitted a statement, in which he 
referenced his service connection claim from the 1960's and 
alleged VA had committed clear and unmistakable error because 
his service medical records showed he suffered from hearing 
loss prior to his discharge from active duty.  The RO 
construed this as a claim for compensation benefits.  
According to a report of contact, dated in February 2006, the 
veteran called to clarify his claimed disabilities and 
informed VA he was seeking service connection for hearing 
loss and tinnitus due to acoustic trauma, and residuals of 
right ear nerve damage due to the mumps.  As shown by the 
rating decision of May 2006, the RO construed the veteran's 
communications as a claim to reopen previously disallowed 
claims of entitlement to service connection for right and 
left ear hearing loss, a claim for revision of a previous RO 
decision denying entitlement to service connection for 
"bilateral hearing loss" in December 1966, and claim for 
service connection for tinnitus.  The veteran withdrew his 
tinnitus and left ear hearing loss claims in written 
correspondence dated in November 2006 and those issues were 
never certified to the Board.

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Prior to the last final denial in December 1995, the evidence 
pertaining to the claim of entitlement to service connection 
for right ear hearing loss included competent medical 
evidence of a current disability, but no medical evidence 
linking that disability to the veteran's active duty service.  
Subsequent to the December 1995 denial, the veteran submitted 
a letter from a private practice neuro-otologist, dated in 
February 2006.  In that letter, the doctor linked the 
veteran's hearing loss to his active duty service.

The Board finds that this letter constitutes new and material 
evidence.  A medical opinion linking the veteran's right ear 
hearing loss to his active duty service is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim and raises a reasonable 
possibility of substantiating the claim.  The claim of 
entitlement to service connection for hearing loss is 
reopened.

The Board now considers the merits of the claim.  Service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in active military 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumption period of one year, a veteran may 
nevertheless establish service connection by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).      

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

The competent medical evidence here shows the veteran 
currently has impaired hearing in the right ear to a degree 
satisfying the criteria for a disability pursuant to 
applicable VA regulations.  Notably, according to a VA 
audiogram report of February 2006, the auditory thresholds in 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 
greater than 40 decibels.  Id.  

In considering whether the currently diagnosed right ear 
hearing loss began during service, is causally related to 
service, or is subject to a statutory presumption of service 
connection, the Board first considers the veteran's service 
medical records.  In a report of medical history prepared 
upon the veteran's enlistment, dated in March 1961, the 
veteran denied current or previous ear trouble.  A report of 
medical examination conducted at that time did not include 
audiogram findings, but whispered voice testing indicated the 
veteran's hearing was normal in both ears.  According to a 
clinical record narrative summary and clinical record cover 
sheet, both dated in February 1963, the veteran was 
hospitalized that month with epidemic parotitis (mumps).  
Neither of these records, nor any accompanying records of 
treatment, noted any complaints or findings regarding right 
ear hearing loss.  In a report of medical history prepared 
upon the veteran's discharge, dated in July 1963, the veteran 
reported "present health good except for deafness in right 
ear."  The veteran specified that his "deafness" had begun 
January 7, 1963.  In that report, the examining physician 
noted "mumps Jan. 63 - R ear deafness?"  In an accompanying 
report of medical examination, audiogram results showed 
normal hearing bilaterally.  

The earliest medical evidence after service pertaining to 
hearing loss is found in a VA examination report, dated in 
December 1972.  In that report, the veteran's hearing 
thresholds were reported as "NR" in all tested frequencies 
in the right ear.  Left ear hearing was reported to be 
normal, but the VA examiner diagnosed hearing loss in the 
right ear.  Presumably, "NR" meant "no response."  The VA 
examiner did not link the right ear hearing loss to the 
veteran's active duty service.

The right ear hearing loss was confirmed in both the February 
2006 VA audiological examination report and an accompanying 
ear disease examination report.  Those reports, however, did 
not link the currently diagnosed right ear hearing loss to 
the veteran's service.  In the audiological examination 
report, S.T., CCC-A (Certificate of Clinical Competence in 
Audiology), concluded that it was not likely the veteran's 
hearing loss was incurred in the service.  S.T. based her 
conclusion on a review of the veteran's claims file, the 
veteran's normal hearing at discharge, the absence of hearing 
problems mentioned in service, and a history of post-service 
noise exposure.  S.T. also noted in the report that the 
veteran's left ear hearing was within normal limits.

In the ear disease examination report, Dr. B.M. acknowledged 
the discrepancy in the veteran's service medical records 
between the separation audiogram and the veteran's reported 
history of right ear deafness.  Dr. B.M. also acknowledged 
that nine years later, the veteran was shown to have hearing 
loss in the right ear.  Based on his own examination, 
information provided to him, and the fact that the veteran's 
service medical records showed confounding reports concerning 
his right ear, Dr. B.M. concluded that he could not resolve 
the issue without resorting to mere speculation.  

The medical evidence also included a letter from Dr. J.M., a 
private practice neuro-otologist, dated in February 2006.  In 
that letter, Dr. J.M. stated that he had recently examined 
the veteran for evaluation of sudden hearing loss that 
developed in 1963 while the veteran had mumps involving the 
parotid gland.  Dr. J.M. noted that the veteran's hearing 
upon admission to the military showed normal hearing in the 
right ear, but that an audiogram conducted in 1972 after the 
mumps indicated a severe hearing loss.  Dr. J.M. stated that 
this hearing loss persisted to this day and was unlikely to 
change.  Dr. J.M. concluded that the veteran's right-sided 
hearing loss was directly related to the mumps infection in 
1963 and would likely be a permanent condition.  Although not 
reflected in the letter, the veteran testified at his Travel 
Board hearing that he had given his service medical records 
to Dr. J.M. to review at the time of the examination. 

At his Travel Board hearing, the veteran testified that he 
became deaf in the right ear when he had the mumps in 
service.  The veteran recalled a ringing in his ear on the 
third day he had the mumps.  The veteran claimed he reported 
his hearing loss to medical staff when he was at sick call 
and that they gave him pills for it.  Regarding the audiogram 
results reported in his discharge examination report, the 
veteran stated that he never underwent such a test and that 
he was told he had one year to have his hearing tested for 
service-connection purposes.  The veteran stated that he was 
subsequently scheduled for an examination in New Orleans, but 
that he could not make it to the examination because he was 
living in Texas at the time.  

Upon reviewing the statements offered by the veteran and the 
competent medical evidence, the Board finds service 
connection must be granted.  First, the Board finds the 
medical evidence sufficient to support a finding that the 
current right ear hearing loss is causally related to 
service.  Hensley, 5 Vet. App. at 160.  Here, there are three 
medical opinions addressing the issue of causation.  The 
Board must weigh the probative value of the evidence, and in 
doing so, may favor one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  In determining what weight to 
assign to the medical opinions, the Board first finds that 
because Dr. B.M. stated that he could not make a conclusion 
without resorting to mere speculation, this report weighs 
neither in favor nor against the veteran's claim.  

As for the February 2006 VA audiological examination report 
and Dr. J.M.'s letter, the Board concludes that Dr. J.M.'s 
letter is entitled to slightly more weight.  In the VA 
audiological examination report, S.T. cited post-service 
noise exposure as one factor in support of her conclusion.  
She did not reconcile this conclusion, however, with the 
results showing the veteran's left ear hearing was within 
normal limits.  Had the veteran been exposed to enough noise 
to cause severe hearing loss in his right ear, presumably, he 
would have had at least some loss of hearing in his left ear 
as well.  S.T. also based her conclusion on the absence of 
hearing problems mentioned in service, but failed to 
reconcile this with the veteran's documented complaints of 
subjective hearing loss at that time.

Dr. J.M. did not include a lengthy discussion of the 
veteran's history or current examination findings, but he did 
note several pertinent details: the veteran's normal hearing 
upon admission to the military, his development of the mumps 
in 1963, and his hearing loss as shown by the 1972 audiogram.  
Although Dr. J.M. did not confirm he had reviewed the 
veteran's claims file, the facts on which he based his 
opinion were consistent with what is found in the record.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (noting that 
the Board must evaluate the credibility and weight of the 
history upon which medical opinion is predicated).  
Accordingly, the Board finds this letter to be highly 
probative.  The plausibility of Dr. J.M.'s conclusion is 
bolstered by an abstract of a medical article submitted by 
the veteran linking epidemic parotitis to sensorineural 
hearing loss.   

The Board also finds the competent lay evidence supports 
granting service connection.  Typically, medical evidence is 
required to support a claim requiring a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain 
circumstances, however, lay evidence may be competent to 
establish a diagnosis.  These circumstances include when: (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical profession.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Whether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board.  Id.    

Here, the Board finds the veteran's description of his right 
ear hearing loss as found in his service medical records, and 
the subsequent confirmation of that hearing loss by the 
medical evidence, presents a situation analogous to the third 
Jandreau v. Nicholson situation-the veteran reported 
"deafness" in the right ear and subsequent medical evidence 
confirmed severe sensorineural hearing loss.  The veteran's 
statements, therefore, are competent lay evidence that his 
right ear hearing loss began during service.  

Having found that the veteran is competent to identify 
hearing loss, the question turns to whether his lay 
statements that it began in service are credible.  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 363, 369 (2005).  

The Board acknowledges there are several documents in the 
record undermining the veteran's credibility.  For example in 
December 1966 the veteran submitted a letter to VA in which 
he claimed his hearing loss was incurred in service as a 
result of a head injury.  In October 1972, the veteran 
claimed he lost his hearing in his right ear after firing 
guns.  Most recently, the veteran has claimed his right ear 
hearing loss was due to the mumps he incurred in service (see 
Travel Board hearing transcript, April 2008).  

The veteran, in a letter dated in January 2006, provided 
additional details concerning the events in service that 
preceded his alleged hearing loss.  In that letter, he stated 
he remembered experiencing a ringing in his right ear after 
returning from a field exercise involving the firing of 90 
millimeter canons in February 1963.  The veteran recalled 
later experiencing a headache and a sore throat.  The veteran 
stated that he was then admitted to the hospital where he was 
told he had the mumps.  The veteran stated that the ringing 
in his right ear eventually stopped, but that he no longer 
had hearing in that ear.  The veteran stated he informed 
medical staff that he had no hearing in the right ear who 
told him it would return.  It never did according to the 
veteran.

Despite that the veteran has offered several theories in 
support of his claim, the Board nonetheless finds the 
veteran's account of losing his right ear hearing in service 
to be credible.  Based on the explanation offered in the 
January 2006 letter, the Board finds little significance to 
the various scenarios described by the veteran concerning 
what preceded his sudden hearing loss.  It is plausible that 
the veteran did experience ringing in the ears as a result of 
firing guns that may or may not have had anything to do with 
the sudden hearing loss or his subsequent development of the 
mumps.  It is also possible that was what he referred to as a 
"head injury."  Although the veteran's statements may be 
inconsistent, they are not necessarily contradictory.

The Board places the greatest amount of weight, however, on 
the report of medical history in which the veteran reported 
"present health good except for deafness in right ear."  It 
would be a bizarre coincidence indeed if the veteran did not 
actually suffer right ear hearing loss at that time, reported 
it anyway, and subsequently did incur severe hearing loss in 
his right ear, but not the left.  The Board has thoroughly 
reviewed the July 1963 report and finds no basis to question 
its authenticity.  The Board acknowledges that according to 
the separation examination report the veteran's hearing at 
discharge was normal at that time.  The examiner, however, 
did not reconcile these findings with the veteran's 
subjective complaints.  Under these circumstances, the Board 
is inclined to believe the veteran's testimony that he never 
underwent an audiogram at his discharge.  In light of these 
circumstances, the Board finds the veteran did in fact have 
right ear hearing loss during service.  As there is no 
evidence that his hearing loss pre-existed service, service 
connection must be granted.  38 U.S.C.A. § 1111 (West 2002).  




ORDER

1.  The December 1966 RO decision was not clearly and 
unmistakably erroneous and the claim to revise or reverse 
that decision is denied.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for hearing loss 
in the right ear is reopened.

3.  Service connection for right ear hearing loss is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


